IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LEONARDO ERNESTO                        NOT FINAL UNTIL TIME EXPIRES TO
GOMEZ,                                  FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Appellant,
                                        CASE NO. 1D17-1173
v.

FRANK CRUM, INC., and
BROADSPIRE,

      Appellees.

_____________________________/

Opinion filed November 6, 2017.

An appeal from an order of the Judge of Compensation Claims.
John J. Lazzara, Judge.

Date of Accident: June 29, 2012.

Kevin R. Gallagher of Gallagher Law Group, P.A., Fort Lauderdale, for Appellant.

William H. Rogner and Paul L. Luger, Winter Park, for Appellees.


PER CURIAM.

      In this workers’ compensation appeal, Claimant, through his counsel,

challenges the Judge of Compensation Claims’ (JCC’s) order rejecting a jointly

agreed upon Employer/Carrier-paid attorney’s fee, awarding instead a fee based on

the statutory fee schedule as set out in subsection 440.34(1), Florida Statutes (2012),
and requiring the excess amount be remitted to Claimant personally. We reverse

and remand for proceedings consistent with this opinion.

      We review for competent, substantial evidence the issue of the reasonableness

of an attorney’s fee. See Sanchez v. Woerner Mgmt., Inc., 867 So. 2d 1173 (Fla. 1st

DCA 2004. As we recently explained in Banegas v. ACR Environmental, Inc., No.

1D17-1251 (Fla. 1st DCA Nov. 6, 2017), “[n]either argument of counsel nor ‘the

JCC’s reductions and deletions . . . based solely on the JCC’s own subjective and

personal experience of what he deemed reasonable’ are sufficient to rebut a

claimant’s counsel’s sworn affidavit. See Minerd v. Walgreens, 962 So. 2d 955, 957

(Fla. 1st DCA 2007).” Because the record before us contains no evidence rebutting

Claimant’s    counsel’s   sworn    affidavit   or   the    representations   of   the

Employer/Carrier’s counsel, the JCC erred in deleting the time entries contained

within the affidavit.

      As for the redirection of the monies in excess of the statutory fee schedule to

Claimant, a JCC is “without authority to redirect the attorney’s fee from counsel to

claimant as an exercise of plenary equitable jurisdiction.” Luces v. Red Ventures,

140 So. 3d 999, 1000 (Fla. 1st DCA 2014) (explaining that “chapter 440 limits the

authority of JCCs and does not authorize them to reform the agreements of the

parties on their own motion”). Thus, the JCC erred in doing so.




                                         2
      Accordingly, we REVERSE the portion of the order rejecting the agreed upon

Employer/Carrier-paid attorney’s fee as well as the portion of the order reforming

the stipulation, and REMAND for further proceedings consistent with this opinion.




                                        3